On petition for rehearing it is contended that by the use of the language, "Such line having been so established and marked by a State agency on which rested the duty of enforcing the conservation law, including the laws concerning sponge fishing, the defendant was entitled to rely upon the correctness of that line. It was error to deny him the right to testify as to his knowledge of the location of the line and the markers and as to where he was with reference to that line when he was approached by the officer.", in our opinion of July 8, 1941, this Court has "judicially determined that the State Conservation Commission has lawful authority to establish a line different from that established by the Constitution *Page 695 
marking the exterior territorial limits of the State of Florida upon which all persons may rely regardless of the correctness of such line." Such is not the rationale of our opinion. What the opinion means is that when the State agency assumed to mark the line of the exterior boundary of the State by the placing of markers thereon to indicate to those engaged in sponge fishing the true location of such line, such sponge fishermen had the right to rely upon the position of the markers to so indicate the line and are absolved from any criminal intent to violate the law in committing acts outside that line which would be unlawful only if committed within the State of Florida.
Rehearing denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD and THOMAS, J. J., concur.
CHAPMAN and ADAMS, J. J., dissent.